DETAILED ACTION
This action is in response to the RCE filing of 1-26-2022. 
Claims 1-15 and 17-20 are pending and have been considered below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 13-15 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chihara et .
Claim 1: Chihara discloses an information processing apparatus comprising a processor configured to: cause a display to display a graphical user interface comprising a plurality of items; receive an input from a user, the input being scribing over any of the plurality of items displayed on the display;
provide the user with a substantially real-time feedback of the scribing by applying digital ink indicating a scribed trail on the graphical user interface, (Figure 11; first trail); 
Chihara may not explicitly disclose a scribed trail; the scribed trail being a continuous scribed line;
select a first item of the plurality of items based on a position of the scribed trail within the graphical user interface; 
recognize a trail of the scribed trail;
in response to the scribed trail (1) selecting the first item and (2) being recognized as a first predetermined trail, perform on the first item, first processing corresponding to the first predetermined trail so that the first processing and selected first item are both based on scribing of the scribed trail; and in response to the scribed trail (1) selecting the first item and (2) being recognized as a second predetermined trail, perform on the first item, second processing corresponding to the second predetermined trail so that the second processing and the selected first item are both based on scribing of the scribed trail, the second processing being different from the first processing.
Mizobuchi is provided because it discloses a system where a trail provides selection of a plurality items and performs a first and second operation which are different from each other based on recognized trail that is captured (Figures 3a-b and Paragraphs 28-29). 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a trail to execute the function within the Chihara using well known functionality as found in Mizobuchi. One would have been motivated to provide the selection method as an enhanced input method improving efficiency through comprehensive inputs. 
Chihara also may not explicitly disclose wherein each of the plurality of items on the graphical interface displays an indication of a current parameter currently set to a respective item of the plurality of items; wherein the first processing comprises updating the current parameter of the first item to an updated parameter corresponding to the first predetermined trail, and wherein the indication of the current parameter is visually displayed prior to the scribing of the scribed trail and then, after the scribing of the scribed trail, an indication of the updated parameter is visually displayed.
Someno is provided because it discloses a system where a trail provides selection of a plurality items and performs a parameter update to the currently displayed parameter overlaid on the items (Figures 9a-c and Paragraphs 103 and 106-107). 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a trail with parameter update within Chihara using the functionality as found in Someno. One would have been motivated to provide the functionality as an enhanced feedback and input method thereby improving user experience. 
Claim 2: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 1, wherein the scribed trail overlaps two or more neighboring items of the plurality of items (Chihara: Figure 11, 18a-b, 20a; Paragraphs 110-111, 137-138 and 140; lines overlap items and Mizobuchi: Figure 3a Someno: Figures 9a-c). 
Claim 3: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 2, wherein the processor is configured to select only one of the two or more neighboring items as the first item (Chihara: Figure 7, Paragraphs 96-98; order of scribe selects a first item). 
Claim 4: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 1, wherein the selecting of the first item is based on more than one point on the scribed trail (Chihara: Figure 7, Paragraphs 96-98; order of scribe selects a first item and the trial provides multiple points along the path and Mizobuchi: Figure 3a). 
Claim 5: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 2, wherein the selecting of the first item is based on more than one point on the scribed trail (Chihara: Figure 7, Paragraphs 96-98; order of scribe selects a first item and Mizobuchi: Figure 3a). 
Claim 6: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 3, wherein the selecting of the first item is based on more than one point on the scribed trail (Chihara: Figure 7, Paragraphs 96-98; order of scribe selects a first item and Mizobuchi: Figure 3a). 
Claim 7: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 1, wherein the selecting of the first item based at least in part on a portion of the scribed trail other than a start point of the scribed trail (Chihara: Figure 32, Paragraphs 171; items selected based on portion other than start point of scribe and Mizobuchi: Figure 3a; trail starts away from objects). 
Claim 8: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 2, wherein the selecting of the first item based at least in part on a portion of the scribed trail other than a start point of the scribed trail (Chihara: Figure 32, Paragraphs 171; items selected based on portion other than start point of scribe and Mizobuchi: Figure 3a; selection not based on start point). 
Claim 9: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 3, wherein the selecting of the first item based at least in part on a portion of the scribed trail other than a start point of the scribed trail (Chihara: Figure 32, Paragraphs 171; items selected based on portion other than start point of scribe; and Mizobuchi: Figure 3a; selection not based on start point). 
Claim 13: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 1, wherein the processor is configured to select, as the first item, an item that has a largest amount of overlapping portion overlapping the scribed trail (Mizobuchi: Figure 4k and Paragraph 23; Chihara: Figure 11: 900/901 and Paragraphs 110-111; items that overlap a section of selected). 
Claim 14: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 1, wherein the plurality of items are a plurality of visible, selectable graphical user interface components (Chihara: Figure 11, 18a-b, 20a; Paragraphs 110-111, 137-138 and 140; selectable items and Mizobuchi: Figure 3a:10a). 
Claim 15: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 14, wherein the plurality of graphical user interface components are options from which the user can make a selection (Chihara: Figure 11, 18a-b, 20a; Paragraphs 110-111, 137-138 and 140; option of items like photos and Mizobuchi: Figure 3a:10c). 
Claim 17 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 18: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 17, wherein each of the plurality of items displays a text string indicating the current parameter of the respective item, and wherein the visual feedback changes the text string from a first value that is displayed to a second value indicating the updated parameter (Someno: Figure 7a-c and 18a-c; changes textual value). 
Claim 19: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 1, wherein the second processing is setting a second parameter corresponding to the second predetermined trail to the first item (Chihara: Figure 11, 18a-b, 20a; Paragraphs 110-111, 137-138 and 140; second parameter set such as print amount or metadata type). 
Claim 20 is similar in scope to claim 1 and therefore rejected under the same rationale. 

Claims 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chihara et al. (“Chihara” 20100125787 A1), Mizobuchi et al. (“Mizobuchi” 20040119763 A1) and Someno (20080150908 A1) in further view of Jaeger (20020109737 A1).
Claim 10: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 1, but may not explicitly disclose wherein the selecting of the first item is based at least in part on a middle portion of the scribed trail. 
Jaefer is provided because it discloses a system where a first and second trail perform a first and second operation, further the trial including at least some of the middle section is used to a select a first item (Figure 13). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide different selection methods within Chihara using well known functionality as found in Jaefer. One would have been motivated to provide to selection method through a middle section because it allows for more coarse selection input improving user experience if imprecise inputs are provided.  
Claim 11: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 2, but may not explicitly disclose wherein the selecting of the first item is based at least in part on a middle portion of the scribed trail. 
Jaefer is provided because it discloses a system where a first and second trail perform a first and second operation, further the trial including at least some of the middle section is used to a select a first item (Figure 13). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide different selection methods within Chihara using well known functionality as found in Jaefer. One would have been motivated to provide the selection method through a middle section because it allows for more coarse selection input improving user experience if imprecise inputs are provided.  
Claim 12: Chihara, Mizobuchi and Someno disclose an information processing apparatus of claim 3, but may not explicitly disclose wherein the selecting of the first item is based at least in part on a middle portion of the scribed trail. 
Jaefer is provided because it discloses a system where a first and second trail perform a first and second operation, further the trial including at least some of the middle section is used to a select a first item (Figure 13). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide different selection methods within Chihara using well known functionality as found in Jaefer. One would have been motivated to provide the selection method through a middle section because it allows for more coarse selection input improving user experience if imprecise inputs are provided.  

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Someno provides a trail which updates a parameter that was previously displayed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20060085767 A1; Delimiters for selection-action pen gestures; Hinckley et al.; Figures 5-6 AND [0105-0106]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERROD L KEATON/Primary Examiner, Art Unit 2178 
2-24-2022